DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/09/2021 and 01/20/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
The instant application claims priority to JP 2018-230072, which was filed on 12/07/2019. A certified copy of the Japanese patent application has been received with the parent application 16/656,766.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101. Based upon consideration of all of the relevant factors with respect to the claim as a whole, Claim 10 is not tied to any particular machine, nor do they transform one article to another.  Specifically, the claims do not recite any particular context for the method, nor does it recite any particular device to perform the method steps.  Therefore the claim is rejected as ineligible subject matter under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11005874. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11005874. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11005874. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11005874. Considering that claim 11 of the instant application is a CRM claim. although the claims at issue are not identical, they are not patentably distinct from each other .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tjew; Andrew US 20130111019 (hereinafter Tjew) in view of Galula; Yaron US 20170013005 (hereinafter Galula).
As per claim 1, Tjew teaches: A monitoring apparatus comprising:
a memory; and
a processor (Tjew: fig, 3 and para. 7) configured to:
receive messages that each include a data value (the server receives sequence of messages of different types [values]. Tjew: para. 2), 
acquire at least one of a difference between the data values of two received messages or a difference between reception times of the two received messages (“Sequences of the defined types of messages within each of the subsets  of messages [each subset containing a single message from each type] are recorded using the learn module. Time intervals between the defined types of messages are measured using the learn module” Tjew: para. 2) , the two received messages having a same identifier (“Each subset of messages is associated with a unique client identifier” Tjew: para. 2),
determine whether one of the received message is a suspicious message including a possibility of abnormality based on the acquired difference (“Any differences between the constructed sequence and the corresponding recorded sequence are determined, and a constructed sequence that differs from the corresponding recorded sequence by more than a predetermined value or range of values is designated as abnormal client behavior.” Tjew: para. 2), 
record at least one of the data value of the one received message or the reception time of the one received message when the one received message is determined to be the suspicious message (“Each message within a subset of messages is identified as belonging to a defined type of message. Sequences of the defined types of messages within each of the subsets of messages are recorded using the learn module… a constructed sequence that differs from the corresponding recorded sequence by more than a predetermined value or range of values is designated as abnormal client behavior.” Tjew: para. 2).
Tjew does not teaches; however, Galula discloses: a first criteria that is different from a second criteria used for determining the abnormality (“receiving a message sent from, or sent to, at least one of the plurality of ECUs; determining, based on the model, whether or not a behavior or, the received message, meets a criteria [a first criteria] or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message.” Galula: para. 37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tjew with the methods of Galula to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the detection process of detecting abnormality in received messages.
As per claim 2, the rejection of claim 1 is incorporated herein. Tjew teaches:
the processor is configured to record at least one of the data value or the reception time of another received message including a first identifier equal to the identifier of the suspicious message (“Time intervals between the defined types of messages are measured” Tjew: para. 2).
As per claim 3, the rejection of claim 1 is incorporated herein. Tjew does not teaches; however, Galula discloses: the processor is configured to determine whether the one received message is an abnormal message based on the acquired difference and the second criteria (in addition to the timing of the messages, the detection is also based on the content [second criteria] of received messages. Galula: para. 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tjew with the methods of Galula to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the detection process of detecting abnormality in received messages.
As per claim 4, the rejection of claim 3 is incorporated herein. Tjew teaches: 
the processor is configured to record at least one of:
a data value of the abnormal message,
a reception time of the abnormal message,
a data value of another received message including a second identifier, or
a reception time of the another received message including the second identifier, the second identifier being equal to an identifier of the abnormal message (“Each message within a subset of messages is identified as belonging to a defined type of message. Sequences of the defined types of messages within each of the subsets of messages are recorded using the learn module. Time intervals between the defined types of messages are measured using the learn module. The recorded sequences of defined types of messages and the measured time intervals between the defined types of messages are designated as constituting normal client behavior.” Tjew: para. 2). 
As per claim 5, the rejection of claim 2 is incorporated herein. Tjew teaches: the another received message is received before reception of the suspicious message (sequence of messages [including another message] with the same identifier are received. Tjew: para. 2).
As per claim 6, the rejection of claim 2 is incorporated herein. Tjew teaches: the another received message is received after reception of the suspicious message (sequence of messages [including another message] with the same identifier are received. Tjew: para. 2).
As per claim 7, the rejection of claim 1 is incorporated herein. Tjew teaches: the first criteria are generated by statistical processing or machine learning (“The learn unit may use a variety of statistical techniques to determine the average expectation, e.g. sample mean, weighted mean, median, etc. Similarly, the deviation can be stated with the standard deviation from the mean and the range bracketed by a minimum and maximum value. The learn unit associates all of these values to the corresponding entry in a sequence. As shown in step 414 of FIG. 4, the learn unit 16 can then designate particular sequences of the defined types of recorded messages as constituting "normal" client behavior” Tjew: para. 41).
As per claim 8, the rejection of claim 1 is incorporated herein. Tjew does not teach; however, Galula discloses: the second criteria are predefined for each of identifiers of the messages (“a relation between messages on a first network and messages on a second network may be related to content, e.g., content of a message on a first network is related to content on a second network by a factor, e.g., the value in a message on the first network is half or is twice the value in a message on a second network, a relation between messages on a first network and messages on a second network may be related to time, e.g., a second message on a second network must, or is expected to appear 2 milliseconds after a first message appears or is seen on a first network” Galula: para. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tjew with the methods of Galula to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the detection process of detecting abnormality in received messages.
As per claim 9, the rejection of claim 1 is incorporated herein. Tjew does not teach; however, Galula discloses: the processor is configured to record at least one of a data value of another received message or a reception time of the another received message, the another received message including a third identifier that relates to a first identifier equal to the identifier of the suspicious message (“any sequence of messages may be programmed into (or known) by an SEU and accordingly, an SEU may identify anomalies by detecting a deviation of a flow of messages from a known sequence. For example, a simplified, exemplary, known sequence may be a “trunk opened” message then a “trunk closed” message and so on, and, accordingly, a sequence of “trunk opened”[ third identifier ] message followed by another “trunk opened”[ first identifier]  message without a “trunk closed”[second identifier] message between them may be identified by an SEU as an anomaly.” Galula: para.211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tjew with the methods of Galula to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the detection process of detecting abnormality in received messages.
As per claim 10, this claim defines a method that corresponds to the system of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 1.
As per claim 11, this claim defines a computer readable storage medium storing a program that corresponds to method of claim 10 and does not define beyond limitations of claim 10. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493